DETAILED ACTION

Claims status
In response to the Patent Board Decision received on 02/17/2021, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-20 are found to be allowable. Claims 1-20 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A transmitting electronic device, comprising: an antenna; and an interface circuit, coupled to the antenna, configured to wirelessly communicate with one or more receiving electronic devices, wherein the interface circuit is configured to: monitor, at one or more nodes of the transmitting electronic device, the wireless communication with one of the receiving electronic devices in a wireless local area network, wherein the wireless communication is compatible with an IEEE 802.11 communication protocol; calculate a throughput metric based on measurements obtained during the monitoring, the calculating comprises determining an observed distribution of data rates; compare the throughput metric to a threshold; and selectively perform a remedial action based on the comparison, wherein the remedial action comprises denying subsequent association requests from an additional receiving electronic device.” in combination with other claim limitations as specified in claims 1-20.
Silvester teaches a transmitting electronic device, comprising: an antenna (See Fig. 1); and an interface circuit, coupled to the antenna, configured to communicate with one or more receiving electronic devices (See Fig. 1), wherein the interface circuit is configured to: monitor, at one node of the transmitting electronic device (See Fig. 1 and 2: detecting the communications interface based on the type of device; Para. [0077]), the wireless communication with one of the receiving electronic devices in a wireless local area network (See Fig. 1 and: communication using 802.11 wireless LAN; Para. [0002]), wherein the wireless communication is compatible with an IEEE 802.11 communication protocol (See Fig. 1: utilizing 802.11 wireless LAN; Para. [0002]); calculate a throughput metric based on measurements obtained during the monitoring (See Fig. 8: steps 844-848: determining/calculating the data transmission error rate and detecting wireless communication mode; Para. [0079], Lines 1-8), the calculating comprising determining an observed distribution of data rates (See Fig. 8: at step 848, determining the data transmission error rate of the device; Para. [0079], Lines 1-6); compare the throughput metric to a threshold (See Fig. 8: comparing the TX error rate with Pre-determined Threshold rate; Para. [0079], Lines 3-10); and selectively perform a remedial action based on the comparison (See Fig. 8 and 11: based upon the threshold comparison at step 828 or 862, performing steps 830 or 864-880, i.e., remedial action; Para. [0084], Lines 10-16, and [0086] Lines 1-6), wherein the remedial action comprises discontinuing an association request from the receiving electronic devices (See Figs. 8-1: based on the threshold comparison, disconnecting the link between the devices; Para. [0087], Lines 7-12).
Mahaffey further discloses the method of denying the request from the mobile or UE device (See Fig. 8-9: rejecting/denying the data transmission based on the Good or Bad quality decision from the same field of endeavor discloses mobile communication device; Para. [0064], Lines 8-12 and Para. [0144]).
Silvester nor Mahaffey nor in combination teaches “the method wherein to compare the throughput metric to a threshold; and selectively perform a remedial action based on the comparison, wherein the remedial action comprises denying subsequent association requests from an additional receiving electronic device." In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1-20 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416